CHEZEM, Judge,
dissenting.
I respectfully dissent. The common law rule in the State of Indiana has been that a utility cannot recover expenses incurred for relocation of equipment in the public right-of-way. See Singer, et al. v. Washington Water, Light and Power Co. (1925) 83 Ind. App. 720, 149 N.E. 918. However this court held that the Redevelopment of Cities and Towns Act of 1953 (Redevelopment *1296Act)1 displaced the common law rule for such expenses incurred in urban redevelopment. City of Columbus v. Indiana Bell Telephone Co. (1972) 152 Ind.App. 22, 281 N.E.2d 510.
In Columbus the City required Indiana Bell to remove its facilities “in, on, under and over” streets which were to be developed by the Columbus Redevelopment Commission. Indiana Bell sought relief in the form of declaratory judgment requiring the city to compensate it for the relocation of its facilities. This Court held that Indiana Bell’s facilities in the streets, alleys and public ways were not a revocable license, but rather were a compensable property interest and held that the Redevelopment Act created a “statutory obligation for payment of relocation costs of a private utility.” Id., 152 Ind.App. at 28, 281 N.E. 2d at 513.
The language of the statute which created the statutory obligation read as follows:
The commissioners are authorized to make relocation payments to or with respect to persons (including families, business concerns and others) displaced by an urban renewal project, for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government.2
The Redevelopment Act, and its recodi-fied successor found at I.C. 36-7-1-1 et seq., includes within its coverage the “opening, closing, relocation, widening and improvement of boulevards, streets and alleys.” The payment provision of the Indiana Relocation Act is very similar to this provision.3 The provisions of the Indiana Relocation Act do not specifically exclude payments to utilities. Furthermore, to exclude utility companies from the payment provisions, would require that we distinguish between the urban renewal statute, which would compensate utilities for relocation from a right-of-way under Columbus, and the highway relocation statute. Accordingly, I would apply the rationale of Columbus to this case, reverse and remand for a trial on damages.

. I.C. 18-7-7-1, et seq. (Burns Ind.Stat.Ann. 1974).


. I.C. 18-7-7-32 (Burns Ind.Stat.Ann.1974).


. I.C. 8-13-18.5-3 reads as follows:
Payment to dislocated person — Items included. —Whenever the acquisition of real property for a project undertaken by any agency, or a program of code enforcement by any agency in the state, will result in the displacement of any person on or after the effective date [September 2, 1971] of this chapter, such agency shall make payment to any displaced person, upon proper application therefore as approved by the agency head, for (1) actual reasonable expenses in moving himself, his family, business, farm operation or other personal property;
(2) actual direct of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the head of the agency; and
(3) actual reasonable expenses in searching for a replacement business or farm, not to exceed a maximum of five hundred dollars [$500].